DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 December and 2 December 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 5-7 and 21, the element “the first control signal” is defined.  There is insufficient antecedent basis for this limitation in the claims.  Additionally, it is interpreted that “the first control signal” is equivalent to the “control signal” of claim 1.  Thus, in claim 6, it cannot be determined how the control signal of the invention comprises a linear steering gain (in claim 6) and also a non-linear steering gain (claim 1).  Clarification is required.     
Claim 19 defines “the first non-linear steering gain rate”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 21 also defines “the selected non-linear steering gain curve”.  There is insufficient antecedent basis for this limitation in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 defines a non-linear steering gain for the control signal and claim 7 also defines the control signal as a non-linear steering gain.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rotole, et al. (U.S. Patent Publication No. 2016/0039452) in view of Futamura, et al. (U.S. Patent Publication No. 2012/0323458).
For claim 1, Rotole discloses a steering system for controlling an agricultural machine having a front traction mechanism and a pair of rear wheels, comprising: a controller (see paras. 0030-0031); an operator steer input configured to be operably controlled by an operator to communicate a steer command (see para. 0031, Fig. 2, #26); a primary differential steering system for operably controlling the front traction mechanism (see paras. 0043-0047); and a secondary steering system for operably controlling the pair of rear wheels (see para. 0055), the secondary steering system comprising a first actuator for controlling a first rear wheel of the pair of rear wheels and a second actuator for controlling a second rear wheel of the pair of rear wheels (see para. 0055); wherein, the primary differential steering system is controlled based on the steer command (see para. 0029).  Rotole does not explicitly disclose the entirety of the last limitation.  
A teaching from Futamura discloses controlling the actuators at a non-linear steering gain rate as a function of the steer command (see para. 0070).  It would have been obvious to one of ordinary skill in the art to modify Rotole to include the teaching of Futamura based on the motivation to improve a turning control device for a vehicle capable of improving the level of steering responsiveness at the time of normal turning. 
Regarding claim 2, Rotole further discloses wherein the first and second actuators are operably controlled independently from one another (see paras. 0043, 0047). 
Referring to claim 3, Rotole further teaches wherein the first and second actuators comprise electric actuators (see para. 0064). 
With reference to claim 4, Rotole further teaches wherein the primary differential steering system comprises: a first pump and a first motor for operably controlling a first traction mechanism of the front traction mechanism (see paras. 0043, 0047); a second pump and a second motor for operably controlling a second traction mechanism of the front traction mechanism (see paras. 0043, 0047); a steering actuator operably controlled based on the steer command (see paras. 0043, 0047); and a mechanical mechanism for varying a displacement of the first and second pumps based on the first control signal (see paras. 0043, 0047).  
With regards to claim 5, Rotole further teaches wherein the primary differential steering system comprises: a first pump and a first motor for operably controlling a first traction mechanism of the front traction mechanism (see paras. 0043, 0047); and a second pump and a second motor for operably controlling a second traction mechanism of the front traction mechanism (see paras. 0043, 0047); wherein, the controller determines a gain for an electronic swash plate control for each of the first and second pumps (see para. 0028, para. 0038, contemplated gain changes; gain for control of swash plate well within ordinary skill); further wherein, the first control signal comprises a first portion of flow to the first motor and a second portion of flow to the second motor as a function of the gain (see para. 0028).  
Claims 6 and 7 are rejected based on the citations and reasoning outlined above for claim 1. 
For claim 8, Futuamura further discloses wherein the non-linear steering gain rate comprises a plurality of ramps of varying slope (see para. 0070, table of values).   
With reference to claim 9, Rotole further discloses an operator gain input disposed in communication with the controller (see para. 0039), the operator gain input configured to be operably controlled by an operator to select one of a plurality of non-linear steering gain rates for controlling the secondary steering system (see para. 0039), wherein each of the plurality of non-linear steering gain rates outputs a different gain value as a function of the steering command (see para. 0039).   
Referring to claim 10, Rotole further teaches wherein the rear steering system comprises a hydraulic system comprising: a pressure source configured to supply a flow of pressurized fluid (see para. 0047); a tank configured to receive the fluid and supply the fluid to the pressure source (see para. 0048); a first steering command valve and a second steering command valve (see Fig. 3, #40a, #40b); a first steering fluid circuit interconnecting the first actuator and the first steering command valve in fluid communication (see Fig. 3, #40a, #40b); and a second steering fluid circuit interconnecting the second actuator and the second steering command valve in fluid communication (see Fig. 3, #40a, #40b); wherein, the steer command comprises a steer direction and a steer rate (see para. 0063); wherein, the control signal is supplied to the first or second steering command valve based on the steer rate to induce a steering motion of the first or second rear wheel (see paras. 0065-0066). 
For claim 11, Rotole teaches a  method of controlling a steering motion of an agricultural machine, comprising: providing the agricultural machine with a controller (see paras. 0030-0031), a steering wheel (see Fig. 2, #26), a steer input sensor (see para. 0031), a machine speed sensor (see para. 0061), a prime mover (see Fig. 1, #36) for propelling the machine in a travel direction, a primary differential steering system for operably controlling a front traction mechanism (see paras. 0043, 0047), and a secondary steering system comprising a first actuator for controlling a first rear wheel and a second actuator for controlling a second rear wheel (see para. 0055); detecting a machine speed with the machine speed sensor and a position of the steering wheel with the steer input sensor (see paras. 0042, 0061).  Rotole does not disclose the next several limitations.  
A teaching from Futamura discloses determining a first gain value as a function of the machine speed (see para. 0070); determining a steer command from the position of the steering wheel, the steer command comprising a first steer direction and a first steer angle (see para. 0070, teaches steer angle, but inclusion of time an obvious variation); determining a second gain value based on the steer command (see para. 0070); calculating a control signal based on the first gain value and the second gain value (see para. 0070); wherein the control signal comprises a non-linear steering gain as a function of the steer command (see para. 0070).  It would have been obvious to one of ordinary skill in the art to modify Rotole to include the teaching of Futamura based on the motivation to improve a turning control device for a vehicle capable of improving the level of steering responsiveness at the time of normal turning.
Continuing with the claim, Rotole further discloses outputting the control signal to a steering valve of the secondary steering system (see para. 0104), actuating the first and second actuators based on the control signal (see para. 0060); and operably controlling the first and second rear wheels to cause the steering motion of the agricultural machine (see para. 0060).  
With regards to claim 12, Rotole further discloses providing hydraulic fluid to a steering cylinder of the primary differential steering system (see para. 0047); rotating a mechanical mechanism of the primary differential steering system based on the amount of hydraulic fluid provided to the steering cylinder (see paras. 0043, 0047); directing a first amount of fluid flow to a first motor of the primary differential steering system and a second amount of fluid flow to a second motor of the primary steering system (see paras. 0043, 0047); and rotating a first traction mechanism of the front traction mechanism by the first motor and a second traction mechanism of the front traction mechanism by the second motor (see para. 0043); wherein, the first traction mechanism rotates faster than the second traction mechanism (see para. 0043).   
For claim 13, Rotole further teaches providing the primary differential steering system with a first pump and a second pump (see paras. 0043, 0047); changing a displacement of the first pump or second pump based on the steer command (see paras. 0043, 0047); supplying the first amount of fluid flow from the first pump to the first motor (see paras. 0043, 0047); and supplying the second amount of fluid flow from the second pump to the second motor (see paras. 0043, 0047).
Referring to claim 14, Rotole further discloses varying a displacement of the first motor or second motor based on the steer command (see paras. 0043, 0047). 
Regarding claim 15, Rotole further teaches providing the differential steering system with a power source, a power electronics, a first electric motor, and a second electric motor (see paras. 0043, 0047); supplying a speed command to the power electronics to vary an output speed of the first electric motor and the second electric motor (see paras. 0043, 0047); and rotating a first traction mechanism of the front traction mechanism by the first electric motor and a second traction mechanism of the front traction mechanism by the second electric motor (see paras. 0043, 0047), where the first traction mechanism rotates faster than the second traction mechanism (see paras. 0043, 0047, 0058, 0069). 
For claim 16, Rotole further teaches outputting a second control signal to the primary differential steering system (see para. 0038, front), wherein the second control signal comprises a linear steering gain rate as a function of the steer command (see para. 0038).  
With reference to claim 17, Rotole further teaches outputting a second control signal to the primary differential steering system (see para. 0038, front).  Futamura discloses controlling steering with non-linear gain rates based on the steering command (see para. 0070).  
For claim 18, Futamura discloses the non-linear steering gain rate comprises a plurality of ramps of varying slope as a function of the steer command (see para. 0070, table).  
With regards to claim 19, Futamura further teaches a plurality of non-linear steering gain rates as a function of a steering wheel value (see para. 0070, table), where each of the plurality of non-linear steering gain rates outputs a different gain value at a discrete steering wheel value (see para. 0070, steering value rate obvious in light of angle with element of time); receiving a command by the controller from an operator gain input corresponding to a selection of a first of the plurality of non-linear steering gain values (see para. 0070).  Rotole, when modified by Futamura, discloses outputting the control signal to the secondary steering system based on the first non-linear steering gain rate (see para. 0038).
Claim 20 is rejected based on the citations and reasoning provided above for claims 11-13 and 19. 
For claim 21, it is not explicitly disclosed by Futamura.  However, given that Futamura teaches that when a steering angle is great, the level of the steering intention of the driver to turn the vehicle an be estimates as being high (see para. 0070), it would have been obvious to one of ordinary skill in the art to incorporate a high gain at higher levels of intention while lower levels of intention would include approximately equivalent gains based on the motivation to improve a turning control device for a vehicle capable of improving the level of steering responsiveness at the time of normal turning.   
Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663